Exhibit 10.1b
 
THESE WARRANTS ARE NOT TRANSFERABLE
 
 
THESE NON-TRANSFERABLE SHARE PURCHASE WARRANTS WERE ISSUED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).  ACCORDINGLY, NONE OF THE SECURITIES THAT MAY BE ISSUED UPON THE
EXERCISE OF THESE WARRANTS HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN
THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”
 
TITAN IRON ORE CORP.
(A Nevada Corporation)
 
NON-TRANSFERABLE
WARRANT CERTIFICATE
 
CERTIFICATE NO.
  NUMBER OF WARRANTS: RIGHT TO PURCHASE :

 
THESE NON-TRANSFERABLE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:30 P.M. (WESTERN TIME) ON THE EXPIRY DATE (AS DEFINED IN THE TERMS AND
CONDITIONS ATTACHED TO THIS WARRANT CERTIFICATE.
 
NON-TRANSFERABLE SHARE PURCHASE WARRANTS
 
TO PURCHASE COMMON SHARES OF TITAN IRON ORE CORP.
 
THE WARRANTS REPRESENTED BY THIS CERTIFICATE
 
This is to certify that, for value received,            (the “Holder”) has the
right to purchase, upon and subject to the terms and conditions attached hereto
as Appendix “A” (the “Terms and Conditions”) from January 10, 2012 to 4:30 p.m.
(Western Time) on the Expiry Date (as defined in the attached Terms and
Conditions), the number of fully paid and non-assessable common shares (the
“Shares”) of Titan Iron Ore Corp. (formerly known as Digital Yearbook Inc.) (the
“Company”) set out above, by surrendering to the Company, at its offices at 3040
N. Campbell Avenue, Suite 110, Tucson, Arizona  85719, this Warrant Certificate
with a Subscription in the form attached hereto as Appendix “B”, duly completed
and executed, and cash, bank draft, certified cheque or money order in lawful
money of the United States of America, payable to the order of the Company at
par in Califon, New Jersey, in an amount equal to the purchase price per Share
multiplied by the number of Shares being purchased.  Subject to adjustment
thereof in the events and in the manner set forth in the Terms and Conditions,
the purchase price per Share on the exercise of each Non-Transferable Share
Purchase Warrant (“Warrant”) evidenced hereby shall be US $1.00 per Share.
 
These Warrants are issued subject to the Terms and Conditions, and the Holder
may exercise the right to purchase Shares only in accordance with the Terms and
Conditions.
 
 
 

--------------------------------------------------------------------------------

 
 
Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Shares at
any time subsequent to the Expiry Date (as that term is defined in the Terms and
Conditions), and from and after such time, these Warrants and all rights
hereunder will be void and of no value.
 
IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.
 
DATED at the City of Tuscon, in the State of Arizona, as of the 10th day of
January 2012.
 
TITAN IRON ORE CORP.
 
 

Per:       Andrew Brodkey    
President, Secretary, Treasurer and Director
 

 
 
PLEASE NOTE THAT ALL SHARE CERTIFICATES ISSUED UPON EXERCISE HEREOF MUST BE
LEGENDED AS FOLLOWS:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE OF THE
SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
APPENDIX “A”
 
TERMS AND CONDITIONS dated as of January 10, 2012 (the “Terms and Conditions”),
attached to the Non-Transferable Share Purchase Warrants issued by Titan Iron
Ore Corp.
 
1.
DEFINITIONS

 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
 
(a)
“Company” means Titan Iron Ore Corp., a Nevada corporation. If a successor
corporation will have become such as a result of consolidation, amalgamation or
merger with or into any other corporation or corporations, or as a result of the
conveyance or transfer of all or substantially all of the properties and estates
of the Company as an entirety to any other corporation and thereafter “Company”
will mean such successor corporation;

 
 
(b)
“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 
 
(c)
“Exercise Price” means US $1.00 per Share, subject to adjustment as provided in
the Terms and Conditions;

 
 
(d)
“Expiry Date” means January 10, 2015;

 
 
(e)
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Section” followed by a number refer to the specified Section of these Terms and
Conditions;

 
 
(f)
“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 
 
(g)
“Holder” or “Holders” means the holder of the Warrants and its heirs, executors,
administrators, successors, legal representatives and assigns;

 
 
(h)
“Shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of such shares;

 
 
(i)
“Warrants” means the Non-Transferable Share Purchase Warrants of the Company
issued and presently authorized and for the time being outstanding.

 
2.
INTERPRETATION

 
The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof.  Words importing the singular number
include the plural and vice versa and words importing the masculine gender
include the feminine and neuter genders.
 
3.
APPLICABLE LAW

 
The rights and restrictions attached to the Warrants shall be construed in
accordance with the laws of the State of Nevada.
 
4.
ADDITIONAL ISSUANCES OF SECURITIES

 
The Company may at any time and from time to time do further equity or debt
financing and may issue additional shares, warrants, convertible securities,
stock options or similar rights to purchase shares of its capital stock.
 
 
 

--------------------------------------------------------------------------------

 
 
5.
REPLACEMENT OF LOST WARRANTS

 
5.1           In case a Warrant shall become mutilated, lost, destroyed or
stolen, the Company in its discretion may issue and deliver a new Warrant of
like date and tenure as the one mutilated, lost, destroyed or stolen, in
exchange for and in place of and upon cancellation of such mutilated Warrant, or
in lieu of, and in substitution for such lost, destroyed or stolen Warrant and
the substituted Warrant shall be entitled to all benefits hereunder and rank
equally in accordance with its terms with all other Warrants issued or to be
issued by the Company.
 
5.2           The applicant for the issue of a new warrant pursuant hereto shall
bear the cost of the issue thereof and in case of loss, destruction or theft
shall furnish to the Company evidence of ownership and of loss, destruction or
theft of the Warrant so lost, destroyed or stolen as shall be satisfactory to
the Company and its transfer agent in accordance with its usual policies and
procedures and such applicant may also be required to furnish indemnity in the
amount and form satisfactory to the Company and its transfer agent in accordance
with its usual policies and procedures, and shall pay the reasonable charges of
the Company in connection therewith.
 
6.
WARRANT HOLDER NOT A SHAREHOLDER

 
The holding of a Warrant shall not constitute the Holder thereof a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.
 
7.
EXCHANGE OF WARRANTS

 
7.1           Warrants in any authorized denomination may, upon compliance with
the reasonable requirements of the Company, be exchanged for Warrants in any
other authorized denomination, of the same series and date of expiry entitling
the Holder thereof to purchase any equal aggregate number of Shares at the same
exercise price and on the same terms as the Warrants so exchanged.
 
7.2           Warrants may be exchanged at the office of the Company.  Any
Warrants tendered for exchange shall be surrendered to the Company and
cancelled.
 
8.
WARRANTS NOT TRANSFERABLE

 
The Warrants are not transferable.
 
9.
NOTICE TO HOLDERS

 
Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time of mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
10.
NOTICE TO THE COMPANY

 
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:
 
Titan Iron Ore Corp.
3040 N. Campbell Avenue
Suite 110
Tucson, Arizona  85719

 
Attention:  President
 
Fax No.: (866) 398-0816
with a copy to:
Clark Wilson LLP
800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Canada
 
Attention: Bernard Pinsky
 
Fax No.:  (604) 687-3153
 
11.
METHOD OF EXERCISE OF WARRANTS

 
The right to purchase Shares conferred by the Warrants may be exercised by the
Holder of such Warrant by surrendering it to the Company, with a duly completed
and executed subscription in the form attached thereto and cash, bank draft,
certified cheque or money order payable to or to the order of the Company at par
in Califon, New Jersey, for the aggregate Exercise Price applicable at the time
of surrender in respect of the Shares subscribed for in lawful money of the
United States of America.
 
12.
EFFECT OF EXERCISE OF WARRANTS

 
12.1           Upon surrender and payment as aforesaid, the Shares so subscribed
for shall be deemed to have been issued and such persons shall be deemed to have
become the Holder (or Holders) of record of such Shares on the date of such
surrender and payment and such Shares shall be issued at the Exercise Price in
effect on the date of such surrender and payment.
 
12.2           Within ten business days after surrender and payment as
aforesaid, the Company shall forthwith cause to be delivered to the person or
persons in whose name or names the Shares so subscribed for are to be issued as
specified in such subscription or mailed to him or them at his or their
respective addresses specified in such subscription, a certificate or
certificates for the appropriate number of Shares not exceeding those which the
Holder is entitled to purchase pursuant to the Warrant surrendered.
 
13.
SUBSCRIPTION FOR LESS THAN ENTITLEMENT

 
The Holder of any Warrant may subscribe for and purchase a number of Shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant.  In the event of any purchase of a number of Shares less than the
number which can be purchase pursuant to a Warrant, the Holder, upon exercise
thereof, shall be entitled to receive a new Warrant in respect of the balance of
the Shares which he was entitled to purchase pursuant to the surrendered Warrant
and which were not then purchased.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
14.
WARRANTS FOR FRACTIONS OF SHARES

 
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such Shares.
 
15.
EXPIRATION OF WARRANTS

 
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder shall wholly cease and terminate and such Warrants shall be
void and of no further force and effect.
 
16.
ADJUSTMENT OF EXERCISE PRICE

 
The Exercise Price and the number of Common Shares deliverable upon the exercise
of the Warrants shall be subject to adjustment in the event and in the manner
following:
 
16.1           If and whenever the Shares at any time outstanding shall be
subdivided into a greater or consolidated into a lesser number of Shares, the
Exercise Price shall be decreased or increased proportionately, as the case may
be, and upon any such subdivision or consolidation, the number of Shares
deliverable upon the exercise of the Warrants shall be increased or decreased
proportionately, as the case may be.
 
16.2           In case of any capital reorganization or of any reclassification
of the capital of the Company or in case of the consolidation, merger or
amalgamation of the Company with or into any other company or of the sale of the
assets of the Company as or substantially as an entirety or of any other
company, each Warrant shall, after such capital reorganization, reclassification
of capital, consolidation, merger, amalgamation or sale, confer the right to
purchase that number of shares or other securities or property of the Company or
of the company resulting from such capital reorganization, reclassification,
consolidation, merger, amalgamation or to which such sale shall be made, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger,
amalgamation or sale had the Warrants been exercised, would have been entitled
on such capital reorganization, reclassification, consolidation, merger,
amalgamation or sale and in any such case, if necessary, appropriate adjustments
shall be made in the application of the provisions set forth in Sections 11 to
18 hereof with respect to the rights and interest thereafter of the Holders of
the Warrants to the end that the provisions set forth in Sections 11 to 18
hereof shall thereafter correspondingly be made applicable as nearly as may
reasonable be expected in relation to any shares or other securities or property
thereafter deliverable on the exercise of the Warrants.  The subdivision or
consolidation of the Shares at any time outstanding into a greater or lesser
number of Shares (whether with or without par value) shall not be deemed to be a
capital reorganization or a reclassification of the capital of the Company for
the purposes of this Section 16.2.
 
16.3           The adjustments provided for in this Section 16 pursuant to any
Warrants are cumulative.
 
17.
DETERMINATION OF ADJUSTMENTS

 
If any questions shall at any time arise with respect to the Exercise Price,
such questions shall be conclusively determined by the Company’s Auditors, from
time to time, or, if they decline to so act, any other firm of chartered
accountants that the Company may designate and who shall have access to all
appropriate records and such determination shall be binding upon the Company and
the Holders.
 
18.
COVENANTS OF THE COMPANY

 
The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Shares to satisfy the rights of purchase provided
for in the Warrants should the Holders of all the Warrants from time to time
outstanding determine to exercise such rights in respect of all Shares which
they are or may be entitled to purchase pursuant thereto.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
19.
IMMUNITY OF SHAREHOLDERS, ETC.

 
The Holder hereby waives and releases any right, cause of action or remedy now
or hereafter existing in any jurisdiction against any past, present or future
incorporator, shareholder, director or officer (as such) of the Company for the
issue of Shares pursuant to any Warrant or on any covenant, agreement,
representation or warranty by the Company herein contained.
 
20.
MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

 
From time to time the Company may, subject to the provisions of these presents,
and it shall, when so directed by these presents, modify the terms, and
conditions hereof, for any one or more of any of the following purposes:
 
 
(a)
making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Warrants on any stock
exchange or quotation system;

 
 
(b)
adding to or altering the provisions hereof in respect of the registration and
transfer of Warrants making provisions for the exchange of Warrants of different
denominations; and making any modification in the form of the Warrants which
does not affect the substance thereof;

 
 
(c)
for any other purpose not inconsistent with the terms hereof, including the
correction or recertification of any ambiguities, defective provisions, errors
or omissions herein; and

 
 
(d)
to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Warrants contained
as provided herein.

 
21.
UNITED STATES RESTRICTIONS

 
These Warrants and the Common Shares issuable upon the exercise of these
Warrants have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) or any state
securities laws.  These Warrants may not be exercised in the United States (as
defined in Regulation S under the U.S. Securities Act) unless these Warrants and
the Common Shares issuable upon exercise hereof have been registered under the
U.S. Securities Act of 1933, as amended, and any applicable state securities
laws or unless an exemption from such registration is available.
 
22.
LEGEND REMOVAL

 
The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the common
shares issued upon exercise hereof will bear a legend in substantially the
following form (the “U.S. Legend”):
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
DATED as of the date first above written in these Terms and Conditions.
 
TITAN IRON ORE CORP.
 
 

Per:       Andrew Brodkey    
President, Secretary, Treasurer and Director
 

 
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
APPENDIX “B”
 
SUBSCRIPTION FORM
 
(ONE NON-TRANSFERABLE SHARE PURCHASE WARRANT IS
REQUIRED TO SUBSCRIBE FOR EACH COMMON SHARE)
 
TO:
TITAN IRON ORE CORP.

 
3040 N. Campbell Avenue

 
Suite 110

 
Tucson, Arizona  85719

 
The undersigned, bearer of the attached Non-Transferable Share Purchase
Warrants, hereby subscribes for _____________ of the common shares of Titan Iron
Ore Corp. (the “Company”) referred to in the Warrants according to the
conditions thereof and herewith makes payment of the purchase price in full for
the said number of shares at the price of U.S. $1.00 per share if exercised on
or before 4:30 p.m. (Western Time) on the Expiry Date (as that term is defined
in the Terms and Conditions attached to the Non-Transferable Share Purchase
Warrant). Cash, a certified cheque, bank draft or money order is enclosed
herewith for such amount.
 
The undersigned hereby directs that the shares hereby subscribed for be issued
and delivered as follows:
 
Name(s) in Full
 
Address(es)
 
Number of Shares
                   

 
(Please print full names in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss.  The share must be issued in the name of the Holder.)
 
DATED this ______ day of ___________________ , 20___ .
 
 

      Witness   Signature           Please print your name and address in full  
            Mr.       Mrs.     Address                 Miss              

 
 
TERMS AND CONDITIONS
 
The Warrants are issued subject to the Terms and Conditions for the time being
governing the holding of Warrants in the Company.  A copy of the Terms and
Conditions may be obtained, free of charge, at the offices of the Company.
 
REPRESENTATIONS AND WARRANTIES
 
The undersigned is not a “U.S. person”, as such term is defined in Regulation S
as promulgated under the United States Securities Act of 1933, at the time of
the exercise of the Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
LEGENDS
 
The certificates representing the shares acquired on the exercise of the
Warrants will bear a legend in substantially the following form:
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”
 
 
 
 
 
 - 2 -

--------------------------------------------------------------------------------